Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made this 27th day of October, 2005,
between Prosoft Learning Corporation, a Nevada corporation (the “Company”), and
Benjamin M. Fink (the “Employee”).

 

WHEREAS:

 

The Company is engaged in the provision of information and communications
technology content and certifications.

 

The Company and Employee desire to enter into this Employment Agreement to
memorialize the terms of employment.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth, the parties do hereby agree and promise as follows:

 

Employment. The Company hereby employs Employee and Employee hereby accepts
employment under the terms and conditions set forth below. The Employee’s title
shall be President and Chief Executive Officer.

 

Duties.

 

Employee shall perform such executive, managerial, supervisory, and development
duties in connection with the business of the Company as the board of directors
of the Company may from time to time assign consistent with Employee’s title.

 

Employee will report and be responsible to the board of directors.

 

Employee agrees to devote his full business time, energy and skills to such
employment subject to absences and customary vacations and for temporary
illnesses.

 

Employee will not engage in other gainful occupation during the term of this
Agreement without the prior written consent of the Company; provided, however,
that nothing contained herein shall be construed to prevent the Employee from
trading for his own account and benefit in stocks, bonds, securities, real
estate, commodities and other forms of investments.

 

Term. The term of this Agreement shall begin on October 27, 2005 and shall
continue until October 26, 2007, unless earlier terminated pursuant to the
provisions hereof.

 

Compensation.

 

Employee shall receive a base salary of $200,000 per year payable in equal
installments on the Company’s regular payroll dates (“Base Salary”), which



--------------------------------------------------------------------------------

Base Salary the Company shall continue to pay during the term of this Agreement
until the Company is no longer obligated to pay the same pursuant to the
provisions of Section 6 hereof.

 

Employee shall be entitled to a periodic award of options under the Company’s
plan, which may be in place. The Company will recommend to the Board of
Directors that Employee be granted 33,333 options at the beginning of each of
the calendar years 2006 and 2007, each of which grants shall be vested 33% three
months following the grant date, an additional 23% six months following the
grant date, an additional 22% nine months following the grant date, and the
remaining 22% twelve months following the grant date. These options will be
issued when granted by the Board; the strike price will be the then-current
common share price when awarded.

 

The Company shall pay Employee’s reasonable expenses in maintaining his
professional standing.

 

4.4 In addition to Employee’s Base Salary, Employee shall be entitled to receive
an annual incentive bonus payment of up to $150,000. Bonus amounts payable shall
be paid to Employee promptly upon being earned. The bonus shall be determined as
follows:

 

$50,000 shall be earned by Employee upon the Company achieving fiscal quarterly
revenue of at least $2,500,000 in a quarter during the first contract year, and
of at least $3,500,000 in a quarter during the second contract year, given the
existing business model remains substantially unchanged (should the business
model change this amount will be adjusted to remain relevant), such amount to be
earned no more than once during a contract year, and

 

$7,500 shall be earned by Employee for each fiscal quarter (and paid promptly
thereafter) during which at least one of the following occurs: (i) the Company’s
quarter-end balance sheet reflects at least $1,200,000 of cash and equivalents;
or (ii) the Company achieves cash profitability in each of the three months and
increases cash profitability month-over-month in each of the three months during
the quarter; or (iii) the Company increases cash profitability by no less than
10% in total over the prior quarter; or (iv) the Company increases revenue by no
less than 15% over the prior quarter.

 

(c) up to $70,000 shall be earned by Employee as determined by the Board of
Directors in its sole discretion. The Board of Directors will determine the
amount earned by Employee taking into consideration various factors including
but not limited to the Company’s overall performance and Employee’s overall
performance.

 

Termination.

 

The Company may terminate this Agreement for cause by giving Employee written
notice. “Cause” shall mean gross negligence or willful misconduct in the
performance of Employee’s duties hereunder, willful breach or habitual neglect
of duties, defalcation, fraud, conviction of a felony, or incarceration for not
less than 30



--------------------------------------------------------------------------------

consecutive days, all as determined by the Board of Directors. If Employee
disputes the Company’s right to terminate this Agreement for Cause, the dispute
shall be resolved in accordance with Section 10 hereof.

 

The Company may terminate this Agreement if Employee is mentally or physically
disabled and such disability renders him unable to perform his duties under this
Agreement for 90 consecutive days in any 12-month period.

 

Employee may terminate this Agreement voluntarily by providing the Company with
written notice specifying the date of such termination not less than 90 days
prior to the effective date of termination.

 

The Company may terminate this Agreement without Cause by providing Employee
with written notice specifying the date of such termination not less than 90
days prior to the effective date of termination.

 

Effect of Termination.

 

If Employee’s employment hereunder is terminated for Cause pursuant to
Section 5.1, the Company shall pay to Employee the Base Salary through the
effective date of such termination, plus the value of any accrued and unused
vacation, The Company shall also pay to Employee any bonus earned under the
terms of Section 4.4. The Company shall thereafter have no further obligations
under this Agreement.

 

If Employee’s employment hereunder is terminated pursuant to Section 5.2 or
Section 5.4, the Company shall (i) pay to Employee $250,000, plus the Base
Salary through the effective date of such termination, plus the value of any
accrued and unused vacation and (ii) provide acceleration and immediate vesting
of all of Employee’s stock options from the Company which have not yet vested at
that time, and such accelerated options as well as any other options which have
vested and are then exercisable shall be exercisable for a period of three
(3) months following the date of termination and shall then expire and be of no
further force or effect. The Company shall also pay to Employee any bonus earned
under the terms of Section 4.4. The Company shall thereafter have no further
obligations under this Agreement.

 

If Employee’s employment hereunder is terminated by Employee pursuant to
Section 5.3, the Company shall pay to Employee the Base Salary through the
effective date of such termination, plus the value of any accrued and unused
vacation. The Company shall also pay to Employee any bonus earned under the
terms of Section 4.4. The Company shall thereafter have no further obligations
under this Agreement.

 

Change of Control.

 

For purposes of this Agreement, a “Change of Control” shall mean the occurrence
of any one of the following events:

 

any corporation, partnership, person, other entity or group (as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)



--------------------------------------------------------------------------------

(collectively, a “Person”), acquires shares of capital stock of the Company
representing more than fifty percent (50%) of the total number of shares of
capital stock that may be voted for the election of directors of the Company; or

 

a merger, consolidation or other business combination of the Company with or
into another Person is consummated, as a result of which the stockholders of the
Company immediately prior to the consummation of such transaction own,
immediately after consummation of such transaction, equity securities possessing
less than fifty percent (50%) of the voting power of the surviving or acquiring
Person (or any Person in control of the surviving or acquiring Person), the
equity securities of which are issued or transferred in such transaction; or

 

all or substantially all of the assets of the Company are acquired by another
Person; or

 

(iv) any transaction is consummated following which the strategic direction,
corporate structure, composition of the Board of Directors, budgeting, capital
spending, or investment strategy are determined or controlled by a different
party than they were prior to the consummation of such transaction.

 

Upon the occurrence of a Change of Control during the term of this Agreement,
(i) all options held by Employee shall immediately vest, and such accelerated
options as well as any other options which have vested and which are then
exercisable shall remain exercisable until expiration or earlier termination
pursuant to the terms of the respective original option agreements.(ii) the
Company shall immediately make a payment to Employee equal to $250,000, and
(iii) the Company shall pay to Employee any bonus earned under the terms of
Section 4.4 and any Base Salary due through the effective of the Change of
Control. The Company shall thereafter have no further obligations under this
Agreement.

 

Withholding Taxes and Other Deductions. To the extent required by law, the
Company shall withhold from any payments due Employee under this Agreement any
applicable Federal, state or local taxes and such other deductions as are
prescribed by law or Company policy.

 

Proprietary Information.

 

Employee understands that the Company possesses and will continue to possess
information that has been created, discovered, developed or otherwise become
known to the Company (including, without limitation, information created,
discovered, developed or made known by Employee during the period of or arising
out of his employment by the Company, whether prior to or after the date hereof)
or in which property rights have been assigned or otherwise conveyed to the
Company, which information has commercial value in the business in which the
Company is engaged. All such information is hereinafter called “Proprietary
Information.” By way of illustration, but not limitation, Proprietary
Information includes processes, formulas, codes, data, programs, know-how,
improvements, discoveries, developments, designs, inventions,



--------------------------------------------------------------------------------

techniques, marketing plans, strategies, forecasts, new products, unpublished
financial statements, budgets, projections, licenses, prices, costs, contracts
and customer and supplier lists.

 

In consideration of the compensation received by the Employee from the Company
and the covenants contained in this Agreement, Employee agrees as follows:

 

All Proprietary Information shall be the sole property of the Company and its
assigns, and the Company and its assigns shall be the sole owner of all patents,
copyrights, and other rights in connection therewith. Employee hereby assigns to
the Company rights he may have or acquire in such Proprietary Information. At
all times, both during his employment by the Company and after its termination,
Employee will keep in strictest confidence and trust all Proprietary Information
and will not use or disclose any Proprietary Information without the written
consent of the Company, except as may be necessary in the ordinary course of
performing his duties under this Agreement.

 

All documents, records, equipment and other physical property, whether or not
pertaining to Proprietary Information, furnished to Employee by the Company or
produced by Employee or others in connection with Employee’s employment with the
Company shall be and remain the sole property of the Company. In the event of
the termination of his employment by him or the Company for any reason, Employee
will deliver to the Company all documents, notes, drawings, specifications,
programs, data, customer lists and other materials of any nature pertaining to
his work with the Company and Employee will not take with him or use any of the
foregoing, any reproduction of any of the foregoing, or any Proprietary
Information that is embodied in a tangible medium of expression.

 

Employee recognizes that the Company is engaged in a continuous program of
development and marketing respecting its present and future business. Employee
understands that as part of his employment by the Company he has been and is
expected to make new contributions of value to the Company and that his
employment has created a relationship of confidence and trust between him and
the Company with respect to certain information applicable to the business of
the Company or applicable to the business of any customer of the Company, which
has been or may be made known to Employee by the Company or by any customer of
the Company or which may have been or may be learned by Employee during the
period of his employment by the Company.



--------------------------------------------------------------------------------

Covenant Not to Compete.

 

In consideration for the payments to be made under this Agreement, Employee
shall, for the greater of (a) a period of one year or (b) such period as
Employee may be employed by the Company, refrain from, either alone or in
conjunction with any other person, or directly or indirectly through its present
or future affiliates:

 

employing, engaging or seeking to employ or engage any person who within the
prior twenty-four (24) months had been an officer or employee of the Company;

 

causing or attempting to cause (A) any client, customer or supplier of the
Company to terminate or materially reduce its business with the Company, or
(B) any officer, employee or consultant of the Company to resign or sever a
relationship with the Company;

 

disclosing (unless compelled by judicial or administrative process) or using any
confidential or secret information relating to the Company or any of their
respective clients, customers or suppliers; or

 

participating or engaging in (other than through the ownership of five percent
(5%) or less of any class of securities registered under the Securities Exchange
Act of 1934, as amended), or otherwise lending assistance (financial or
otherwise) to any person participating or engaged in, any of the lines of
business in which the Company is participating or engaged on the date of
termination in any jurisdiction in which the Company participates or engages in
such line of business on the date of termination.

 

Notwithstanding the foregoing, the restrictive covenants set forth in this
Section 9 shall terminate immediately upon a termination of this Agreement by
the Company without Cause pursuant to Section 5.4(ii).

 

The parties hereto recognize that the laws and public policies of the various
states of the United States may differ as to the validity and enforceability of
covenants similar to those set forth in this Section. It is the intention of the
parties that the provisions of this Section be enforced to the fullest extent
permissible under the laws and policies of each jurisdiction in which
enforcement may be sought, and that the unenforceability (or the modification to
conform to such laws or policies) of any provisions of this Section shall not
render unenforceable, or impair, the remainder of the provisions of this
Section. Accordingly, if any provision of this Section shall be determined to be
invalid or unenforceable, such invalidity or unenforceability shall be deemed to
apply only with respect to the operation of such provision in the particular
jurisdiction in which such determination is made and not with respect to any
other provision or jurisdiction.

 

The parties hereto acknowledge and agree that any remedy at law for any breach
of the provisions of this Section would be inadequate, and Employee hereby
consents to the granting by any court of an injunction or other equitable
relief, without the necessity of actual monetary loss being proved, in order
that the breach or threatened breach of such provisions may be effectively
restrained.

 

The Company and the Employee acknowledge that the foregoing restrictive
covenants in this Section 9 are essential elements of this Agreement and that,
but for the agreement of the Employee to comply with those covenants, the
Company



--------------------------------------------------------------------------------

would not have agreed to enter into this Agreement. The covenants by the
Employee shall be construed as agreements independent of any other provision in
this Agreement.

 

The Company and the Employee intend that the covenants contained in this
Section 9 shall be construed as a series of separate covenants, one for each
county of the State of Arizona and one for each State of the United States other
than Arizona.

 

The Company and the Employee understand and agree that, if any portion of the
restrictive covenants set forth in this Section 9 is held to be unreasonable,
arbitrary, or against public policy, then that portion of those covenants shall
be considered divisible as to time and geographical area. The Company and the
Employee agree that, if any court of competent jurisdiction determines that the
specified time period or the specified geographical area of application in any
covenant is unreasonable, arbitrary, or against public policy, then a lesser
time period, geographical area, or both, that is determined to be reasonable,
nonarbitrary, and not against public policy may be enforced against Employee.
The Company and the Employee agree and acknowledge that they are familiar with
the present and proposed operations of the Company and believe that the
restrictive covenants set forth in this Section 9 are reasonable with respect to
their subject matter, duration, and geographical application.

 

The parties acknowledge that the status of the Employee in this business and
industry is unique and the success of the Company in said business is materially
and substantially dependent upon the continued employment of the Employee, and
in the event the employment of the Employee is terminated for any reason, such
business of the Company will be substantially and irrevocably damaged. In view
thereof, the parties acknowledge that monetary damages alone will not fully
compensate the Company in the event the Employee fails or refuses to comply with
the terms of this Section 9 above when applicable, and agree that the Company,
in addition to all other remedies provided in law and in equity, shall have the
remedy of injunctive relief and specific performance to enforce the terms of
said Section.

 

Arbitration. Except as otherwise provide herein, any controversies or claims
arising out of, or relating to this Agreement or the breach thereof, shall be
settled by arbitration in Phoenix, Arizona in accordance with the rules of, but
not subject to the jurisdiction of, the American Arbitration Association, which
decision shall be final and binding on the parties, and judgment upon the award
rendered may be entered in any court having jurisdiction thereof. For these
purposes the arbitrator shall be an individual who has demonstrated that such
individual is familiar with and has experience in the legal issues involving
employer-employee relationships and has had no prior prejudicial contacts with
either party. In addition to all other remedies provided in law or in equity,
the arbitrator is hereby authorized to assess costs and attorneys’ fees against
either party if the arbitrator finds, based on all the facts and circumstances,
that the conduct of or the claims made by such party were unreasonable or
substantially without merit.

 

Notice. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
or



--------------------------------------------------------------------------------

by facsimile transmission or mailed (first class postage prepaid) to the parties
at the following addresses or facsimile numbers:

 

If to Employee:    Benjamin M. Fink      410 North 44th Street      Phoenix,
Arizona 85008      Telephone: (602) 794-4199 If to the Company:    Prosoft
Learning Corporation      410 North 44th Street      Phoenix, AZ 85008     
Facsimile No: (602) 794-4198      Attn: Board of Directors

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (iii) if delivered
by mail in the manner described above to the address as provided in this
Section, be deemed given upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other person to whom a
copy of such notice, request or other communication is to be delivered pursuant
to this Section). Any party from time to time may change its address, facsimile
number or other information for the purpose of notices to that party by giving
notice specifying such change to the other party hereto.

 

Invalid Provision. The invalidity or unenforceability of any particular
provision of this Agreement in any jurisdiction shall not affect the other
provisions hereof or the validity of that particular provision in any other
jurisdiction, and the Agreement shall be construed in all respects as though
such invalid or unenforceable provisions were omitted only in the jurisdiction
in which the case is held to be invalid or unenforceable.

 

Interpretation. This Agreement shall be interpreted in accordance with the laws
of the State of Arizona.

 

Successors. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors, assigns, heirs, and legal
representatives, including but not limited to any person, firm, corporation or
other business entity which at any time, by merger, purchase or otherwise,
acquires all or substantially all of the assets, equity or business of the
Company. The duties and covenants of Employee under this Agreement, being
personal, may not be delegated.

 

Entire Agreement; Modification. This Agreement constitutes the entire agreement
between the parties and replaces all prior agreements concerning the matters
addressed herein, if any. This Agreement may be changed only by an agreement in
writing signed by the parties.

 

Headings. Sections and other headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.



--------------------------------------------------------------------------------

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. Signatures may be exchanged by telecopy, with
original signatures to follow. Each of the parties hereto agrees that it will be
bound by its own telecopied signature and that it accepts the telecopied
signatures of the other parties to this Agreement. The original signature pages
shall be forwarded to the Company or its counsel and the Company or its counsel
will provide all of the parties hereto with a copy of the entire Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.

 

“COMPANY” Prosoft Learning Corporation, a Nevada
corporation By:    

Name: 

   

Title: 

    “EMPLOYEE”   Benjamin M. Fink